Exhibit [FORM] HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED AMENDED AND RESTATED 2 RESTRICTED SHARE UNIT AGREEMENT FOR NON-OFFICER DIRECTORS THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), dated as of , is entered into between HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED a Delaware corporation (the “Company”), and (“Grantee”).Capitalized terms used herein but not defined shall have the meanings assigned to those terms in the Company’s Amended and Restated 2002 Stock Option and Incentive Plan, as amended (the “Plan”) W I T N E S S E T H: A.The Plan provides for an automatic grant of Restricted Share Units to each Non-Officer director on the date of the annual meeting of the Company’s stockholders or, with respect to a newly elected Non-Officer Director, upon the date of such director’s election to the Board (such date, the “Date of Grant”); B.
